DETAILED ACTION
Claims 1-25 are pending.  Claims 1, 7, 13, 17, and 22 are in independent form. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 17-18, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2014/0173229 to Reohr et al. (“Reohr”).

Regarding claim 1, Reohr discloses:
	A system, comprising: 
a memory that stores computer executable components (Reohr: Paragraph [0140], “One or more embodiments of the invention, or elements thereof, can be implemented in the form of apparatus including memory and at least one processor that is coupled to the memory and operative to perform exemplary method steps”); and 
a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory, wherein the computer executable components comprise (Reohr: Paragraph [0140], “One or more embodiments of the invention, or elements thereof, can be implemented in the form of apparatus including memory and at least one processor that is coupled to the memory and operative to perform exemplary method steps”): 
a data management component that modifies a data recovery scheme based on performance data exhibited by a network of data centers and a data recovery requirement, wherein the data recovery scheme directs a relocation of data within the network (Reohr: Paragraph [0059], “To reduce network traffic in a computing system, it would be desirable to assemble different (e.g., regional) storage centers into a global storage cloud (or system), which can be internal to one enterprise, or to all cloud components offered by one public cloud provider, or to a multi-provider organization. The cost of data storage, management and delivery can be reduced by migrating selective data, over time, from one storage center to another within such a global storage system. The manner in which data is stored, delivered and/or managed among the different regional storage centers can be controlled, in accordance with embodiments of the invention, to advantageously optimize one or more characteristics of the global storage system (e.g., to reduce network traffic, cost, latency, power consumption, etc.)”; Paragraph [0073], “Each of the storage centers 102, 104 and 106 comprises a memory and a controller. More particularly, storage center 102 includes a persistent (i.e., non-volatile) memory 110 and a controller 112 operatively coupled with the memory 110. Storage center 104 includes a persistent memory 114 and a controller 116 operatively coupled with the memory 114. Likewise, storage center 106 includes a persistent memory 118 and a controller 120 operatively coupled with the memory 118. Note, that the memory may physically be distributed over multiple storage devices, which also may have individual low-level controllers. This is state of the art for large-scale storage systems and data centers and not represented in detail in the figure. The controller in each of the storage centers preferably comprises automatic migration system logic operative to control the migration of one or more datasets stored in the corresponding memory”; and Fig. 4, #112, #116, and #120); and
	an initialization component that removes a secondary data center as a candidate of the network of data centers based on an unacceptable geographical boundary, wherein an acceptable geographical boundary is defined by an entity (Reohr: Paragraph [0026], “Network distance between two locations may, for example, also be interpreted as one or more of the following: distance in kilometers along the shortest physical network lines between the two locations; an inverse of maximum bandwidth of the network between the two locations (i.e., if no other traffic is present), or of average bandwidth given typical (i.e., nominal or observed) other data traffic; turnaround time of data packets transferred between the two locations, i.e., time from sending a data packet from one location, over its arrival at the other location, to the arrival of a receipt for the data packet at the first location (again as best-case with no other traffic present, or average); network cost between the two locations (e.g., cost per megabyte (MB)); latency (best-case or average one-way time for network-traffic between the 2 locations); power consumption by the network between the two locations, e.g., per megabyte sent; or a combination (which may be weighted) of one or more of the above, among other definitions. Among these notions of network distance, power used by the network might often not be known to the storage providers, and cost might be used instead, where the network provider typically factors in power costs. Thus, the concept of reducing (e.g., minimizing) network distance, in the context of a data storage system, is intended to refer broadly to optimizing one or more network-related characteristics of the storage system, not merely minimizing a geographical distance between two points”; Paragraph [0080], “FIG. 5 is a flow diagram depicting at least a portion of an exemplary method 200 for managing data migrations, according to an embodiment of the invention. Method 200 utilizes regional demand in determining whether or not to migrate a dataset, although other or additional factors may be used in such determination, according to embodiments of the invention. The method 200 includes defining one or more rulesets 202 (e.g., selecting distance notions, etc.) and defining datasets 204, each of which may be performed in advance of an operation of the method. The term “ruleset” as used herein is intended to broadly refer to any criteria (e.g., rules, instructions, policies, etc.) which may be used to make a determination as to whether and/or how a prescribed action or actions are performed. A ruleset may include one or more rules. Defining one or more rulesets 202 may comprise, for example, defining optimization characteristics used to determine where to store datasets. During operation, the method 200 is operative to collect demand information regarding the datasets in step 206 and, as a function of the demand information, to determine a center of gravity of a requested dataset in step 208. In step 210, a determination is made as to whether or not data migration is worthwhile based at least in part on the collected demand information and center of gravity. If it is determined that data migration is not worthwhile, the method 200 continues at step 206 to collect demand information. Alternatively, if it is determined in step 210 that data migration is worthwhile, the method 200 proceeds to migrate the dataset in step 212, and the method then continues at step 206”; and Paragraph [0125], “One or more heuristics can be employed to determine whether or not a given dataset migration is worthwhile. Some exemplary heuristics that may be used to make such a dataset migration determination may include, for example: (i) determining whether a sum of the transfers needed to service requests to a dataset if a move is not performed is greater than the size of the transfers needed to move the specific dataset; (ii) determining whether a sum of the transfers needed to service requests to a dataset with local caching configured if a move is not performed is greater than the size of the transfers needed to move the specific dataset; and (iii) determining whether, through moving a dataset to a nearer location, a defined service level agreement can be achieved or surpassed”).

	Regarding claim 2, Reohr discloses all of the elements of claim 1 and further discloses:
	wherein the performance data comprises at least one member selected from a group consisting of location of the data centers, bandwidth of the network, latency of the network, bandwidth used by the data, latency exhibited during execution of the data, and latency exhibited during the relocation of the data (Reohr: Paragraph [0059], “To reduce network traffic in a computing system, it would be desirable to assemble different (e.g., regional) storage centers into a global storage cloud (or system), which can be internal to one enterprise, or to all cloud components offered by one public cloud provider, or to a multi-provider organization. The cost of data storage, management and delivery can be reduced by migrating selective data, over time, from one storage center to another within such a global storage system. The manner in which data is stored, delivered and/or managed among the different regional storage centers can be controlled, in accordance with embodiments of the invention, to advantageously optimize one or more characteristics of the global storage system (e.g., to reduce network traffic, cost, latency, power consumption, etc.)”; Paragraph [0073], “Each of the storage centers 102, 104 and 106 comprises a memory and a controller. More particularly, storage center 102 includes a persistent (i.e., non-volatile) memory 110 and a controller 112 operatively coupled with the memory 110. Storage center 104 includes a persistent memory 114 and a controller 116 operatively coupled with the memory 114. Likewise, storage center 106 includes a persistent memory 118 and a controller 120 operatively coupled with the memory 118. Note, that the memory may physically be distributed over multiple storage devices, which also may have individual low-level controllers. This is state of the art for large-scale storage systems and data centers and not represented in detail in the figure. The controller in each of the storage centers preferably comprises automatic migration system logic operative to control the migration of one or more datasets stored in the corresponding memory”; Fig. 4, #112, #116, and #120; and Paragraph [0062], “The particular definition of network distance used will generally affect the type of network characteristic to be optimized. For example, if network distance is defined as pure distance or as cost, the above definition of center of gravity is meant literally as defined above. In this case, a goal is to minimize, or otherwise reduce, an overall distance or cost of data transfers, including that of a potential migration. In other words, if the dataset D resides at a location L′ before the time period T for which a usage pattern is given or estimated, then it is not necessarily optimal to migrate the dataset D to its center of gravity L* for this period. Migration of the dataset itself may need to be considered. If the size of the dataset in megabytes (MB) is b, and the dataset resides at location L′ (e.g., the location of the storage center before the migration), then we are looking for a location L̂ such that a1·d(l1, L̂)+ . . . +an·d(ln, L̂)+b·d(L′, L̂)≦a1·d(l1, L)+ . . . +an·d(ln, L)+b·d(L′, L) for every other possible location L (as previously defined). In some cases, a different measure of network distance may be used for the migration of the dataset itself, or none; for example, turnaround time or latency may not be considered important for the migration”).

	Regarding claim 3, Reohr discloses all of the elements of claim 2 and further discloses:
	wherein the data recovery requirement comprises at least one second member selected from a second group consisting of the location of the data centers and a service level objective (Reohr: Paragraph [0059], “To reduce network traffic in a computing system, it would be desirable to assemble different (e.g., regional) storage centers into a global storage cloud (or system), which can be internal to one enterprise, or to all cloud components offered by one public cloud provider, or to a multi-provider organization. The cost of data storage, management and delivery can be reduced by migrating selective data, over time, from one storage center to another within such a global storage system. The manner in which data is stored, delivered and/or managed among the different regional storage centers can be controlled, in accordance with embodiments of the invention, to advantageously optimize one or more characteristics of the global storage system (e.g., to reduce network traffic, cost, latency, power consumption, etc.)”; Paragraph [0073], “Each of the storage centers 102, 104 and 106 comprises a memory and a controller. More particularly, storage center 102 includes a persistent (i.e., non-volatile) memory 110 and a controller 112 operatively coupled with the memory 110. Storage center 104 includes a persistent memory 114 and a controller 116 operatively coupled with the memory 114. Likewise, storage center 106 includes a persistent memory 118 and a controller 120 operatively coupled with the memory 118. Note, that the memory may physically be distributed over multiple storage devices, which also may have individual low-level controllers. This is state of the art for large-scale storage systems and data centers and not represented in detail in the figure. The controller in each of the storage centers preferably comprises automatic migration system logic operative to control the migration of one or more datasets stored in the corresponding memory”; Fig. 4, #112, #116, and #120; and Paragraph [0062], “The particular definition of network distance used will generally affect the type of network characteristic to be optimized. For example, if network distance is defined as pure distance or as cost, the above definition of center of gravity is meant literally as defined above. In this case, a goal is to minimize, or otherwise reduce, an overall distance or cost of data transfers, including that of a potential migration. In other words, if the dataset D resides at a location L′ before the time period T for which a usage pattern is given or estimated, then it is not necessarily optimal to migrate the dataset D to its center of gravity L* for this period. Migration of the dataset itself may need to be considered. If the size of the dataset in megabytes (MB) is b, and the dataset resides at location L′ (e.g., the location of the storage center before the migration), then we are looking for a location L̂ such that a1·d(l1, L̂)+ . . . +an·d(ln, L̂)+b·d(L′, L̂)≦a1·d(l1, L)+ . . . +an·d(ln, L)+b·d(L′, L) for every other possible location L (as previously defined). In some cases, a different measure of network distance may be used for the migration of the dataset itself, or none; for example, turnaround time or latency may not be considered important for the migration”).

Regarding claim 17, Reohr discloses:
A computer-implemented method, comprising: 
modifying, by a system operatively coupled to a processor, a data recovery scheme based on performance data exhibited by a network of data centers, a geographical boundary and a data recovery requirement, wherein the data recovery scheme directs a relocation of data within the network (Reohr: Paragraph [0059], “To reduce network traffic in a computing system, it would be desirable to assemble different (e.g., regional) storage centers into a global storage cloud (or system), which can be internal to one enterprise, or to all cloud components offered by one public cloud provider, or to a multi-provider organization. The cost of data storage, management and delivery can be reduced by migrating selective data, over time, from one storage center to another within such a global storage system. The manner in which data is stored, delivered and/or managed among the different regional storage centers can be controlled, in accordance with embodiments of the invention, to advantageously optimize one or more characteristics of the global storage system (e.g., to reduce network traffic, cost, latency, power consumption, etc.)”; Paragraph [0073], “Each of the storage centers 102, 104 and 106 comprises a memory and a controller. More particularly, storage center 102 includes a persistent (i.e., non-volatile) memory 110 and a controller 112 operatively coupled with the memory 110. Storage center 104 includes a persistent memory 114 and a controller 116 operatively coupled with the memory 114. Likewise, storage center 106 includes a persistent memory 118 and a controller 120 operatively coupled with the memory 118. Note, that the memory may physically be distributed over multiple storage devices, which also may have individual low-level controllers. This is state of the art for large-scale storage systems and data centers and not represented in detail in the figure. The controller in each of the storage centers preferably comprises automatic migration system logic operative to control the migration of one or more datasets stored in the corresponding memory”; and Fig. 4, #112, #116, and #120).

Regarding claim 18, Reohr discloses all of the elements of claim 17 and further discloses:
wherein the performance data comprises at least one member selected from a group consisting of location of the data centers, bandwidth of the network, latency of the network, bandwidth used by the data, latency exhibited during execution of the data, and latency exhibited during the relocation of the data (Reohr: Paragraph [0059], “To reduce network traffic in a computing system, it would be desirable to assemble different (e.g., regional) storage centers into a global storage cloud (or system), which can be internal to one enterprise, or to all cloud components offered by one public cloud provider, or to a multi-provider organization. The cost of data storage, management and delivery can be reduced by migrating selective data, over time, from one storage center to another within such a global storage system. The manner in which data is stored, delivered and/or managed among the different regional storage centers can be controlled, in accordance with embodiments of the invention, to advantageously optimize one or more characteristics of the global storage system (e.g., to reduce network traffic, cost, latency, power consumption, etc.)”; Paragraph [0073], “Each of the storage centers 102, 104 and 106 comprises a memory and a controller. More particularly, storage center 102 includes a persistent (i.e., non-volatile) memory 110 and a controller 112 operatively coupled with the memory 110. Storage center 104 includes a persistent memory 114 and a controller 116 operatively coupled with the memory 114. Likewise, storage center 106 includes a persistent memory 118 and a controller 120 operatively coupled with the memory 118. Note, that the memory may physically be distributed over multiple storage devices, which also may have individual low-level controllers. This is state of the art for large-scale storage systems and data centers and not represented in detail in the figure. The controller in each of the storage centers preferably comprises automatic migration system logic operative to control the migration of one or more datasets stored in the corresponding memory”; and Fig. 4, #112, #116, and #120), and wherein the data recovery requirement comprises at least one second member selected from a second group consisting of the location of the data centers and a service level objective (Reohr: Paragraph [0059], “To reduce network traffic in a computing system, it would be desirable to assemble different (e.g., regional) storage centers into a global storage cloud (or system), which can be internal to one enterprise, or to all cloud components offered by one public cloud provider, or to a multi-provider organization. The cost of data storage, management and delivery can be reduced by migrating selective data, over time, from one storage center to another within such a global storage system. The manner in which data is stored, delivered and/or managed among the different regional storage centers can be controlled, in accordance with embodiments of the invention, to advantageously optimize one or more characteristics of the global storage system (e.g., to reduce network traffic, cost, latency, power consumption, etc.)”; Paragraph [0073], “Each of the storage centers 102, 104 and 106 comprises a memory and a controller. More particularly, storage center 102 includes a persistent (i.e., non-volatile) memory 110 and a controller 112 operatively coupled with the memory 110. Storage center 104 includes a persistent memory 114 and a controller 116 operatively coupled with the memory 114. Likewise, storage center 106 includes a persistent memory 118 and a controller 120 operatively coupled with the memory 118. Note, that the memory may physically be distributed over multiple storage devices, which also may have individual low-level controllers. This is state of the art for large-scale storage systems and data centers and not represented in detail in the figure. The controller in each of the storage centers preferably comprises automatic migration system logic operative to control the migration of one or more datasets stored in the corresponding memory”; Fig. 4, #112, #116, and #120; and Paragraph [0062], “The particular definition of network distance used will generally affect the type of network characteristic to be optimized. For example, if network distance is defined as pure distance or as cost, the above definition of center of gravity is meant literally as defined above. In this case, a goal is to minimize, or otherwise reduce, an overall distance or cost of data transfers, including that of a potential migration. In other words, if the dataset D resides at a location L′ before the time period T for which a usage pattern is given or estimated, then it is not necessarily optimal to migrate the dataset D to its center of gravity L* for this period. Migration of the dataset itself may need to be considered. If the size of the dataset in megabytes (MB) is b, and the dataset resides at location L′ (e.g., the location of the storage center before the migration), then we are looking for a location L̂ such that a1·d(l1, L̂)+ . . . +an·d(ln, L̂)+b·d(L′, L̂)≦a1·d(l1, L)+ . . . +an·d(ln, L)+b·d(L′, L) for every other possible location L (as previously defined). In some cases, a different measure of network distance may be used for the migration of the dataset itself, or none; for example, turnaround time or latency may not be considered important for the migration”).

Regarding claim 22, Reohr discloses:
A computer program product for adaptively distributing data within a network of data centers, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to (Reohr: Paragraph [0140], “One or more embodiments of the invention, or elements thereof, can be implemented in the form of apparatus including memory and at least one processor that is coupled to the memory and operative to perform exemplary method steps”): 
modifying, by the processor, a data recovery scheme based on performance data exhibited by a network of data centers and a data recovery requirement, wherein the data recovery scheme directs a relocation of data within the network (Reohr: Paragraph [0059], “To reduce network traffic in a computing system, it would be desirable to assemble different (e.g., regional) storage centers into a global storage cloud (or system), which can be internal to one enterprise, or to all cloud components offered by one public cloud provider, or to a multi-provider organization. The cost of data storage, management and delivery can be reduced by migrating selective data, over time, from one storage center to another within such a global storage system. The manner in which data is stored, delivered and/or managed among the different regional storage centers can be controlled, in accordance with embodiments of the invention, to advantageously optimize one or more characteristics of the global storage system (e.g., to reduce network traffic, cost, latency, power consumption, etc.)”; Paragraph [0073], “Each of the storage centers 102, 104 and 106 comprises a memory and a controller. More particularly, storage center 102 includes a persistent (i.e., non-volatile) memory 110 and a controller 112 operatively coupled with the memory 110. Storage center 104 includes a persistent memory 114 and a controller 116 operatively coupled with the memory 114. Likewise, storage center 106 includes a persistent memory 118 and a controller 120 operatively coupled with the memory 118. Note, that the memory may physically be distributed over multiple storage devices, which also may have individual low-level controllers. This is state of the art for large-scale storage systems and data centers and not represented in detail in the figure. The controller in each of the storage centers preferably comprises automatic migration system logic operative to control the migration of one or more datasets stored in the corresponding memory”; and Fig. 4, #112, #116, and #120)
removing, by the processor, a secondary data center as a candidate of the network of data centers based on an unacceptable geographical boundary, wherein an acceptable geographical boundary is defined by an entity (Reohr: Paragraph [0026], “Network distance between two locations may, for example, also be interpreted as one or more of the following: distance in kilometers along the shortest physical network lines between the two locations; an inverse of maximum bandwidth of the network between the two locations (i.e., if no other traffic is present), or of average bandwidth given typical (i.e., nominal or observed) other data traffic; turnaround time of data packets transferred between the two locations, i.e., time from sending a data packet from one location, over its arrival at the other location, to the arrival of a receipt for the data packet at the first location (again as best-case with no other traffic present, or average); network cost between the two locations (e.g., cost per megabyte (MB)); latency (best-case or average one-way time for network-traffic between the 2 locations); power consumption by the network between the two locations, e.g., per megabyte sent; or a combination (which may be weighted) of one or more of the above, among other definitions. Among these notions of network distance, power used by the network might often not be known to the storage providers, and cost might be used instead, where the network provider typically factors in power costs. Thus, the concept of reducing (e.g., minimizing) network distance, in the context of a data storage system, is intended to refer broadly to optimizing one or more network-related characteristics of the storage system, not merely minimizing a geographical distance between two points”; Paragraph [0080], “FIG. 5 is a flow diagram depicting at least a portion of an exemplary method 200 for managing data migrations, according to an embodiment of the invention. Method 200 utilizes regional demand in determining whether or not to migrate a dataset, although other or additional factors may be used in such determination, according to embodiments of the invention. The method 200 includes defining one or more rulesets 202 (e.g., selecting distance notions, etc.) and defining datasets 204, each of which may be performed in advance of an operation of the method. The term “ruleset” as used herein is intended to broadly refer to any criteria (e.g., rules, instructions, policies, etc.) which may be used to make a determination as to whether and/or how a prescribed action or actions are performed. A ruleset may include one or more rules. Defining one or more rulesets 202 may comprise, for example, defining optimization characteristics used to determine where to store datasets. During operation, the method 200 is operative to collect demand information regarding the datasets in step 206 and, as a function of the demand information, to determine a center of gravity of a requested dataset in step 208. In step 210, a determination is made as to whether or not data migration is worthwhile based at least in part on the collected demand information and center of gravity. If it is determined that data migration is not worthwhile, the method 200 continues at step 206 to collect demand information. Alternatively, if it is determined in step 210 that data migration is worthwhile, the method 200 proceeds to migrate the dataset in step 212, and the method then continues at step 206”; and Paragraph [0125], “One or more heuristics can be employed to determine whether or not a given dataset migration is worthwhile. Some exemplary heuristics that may be used to make such a dataset migration determination may include, for example: (i) determining whether a sum of the transfers needed to service requests to a dataset if a move is not performed is greater than the size of the transfers needed to move the specific dataset; (ii) determining whether a sum of the transfers needed to service requests to a dataset with local caching configured if a move is not performed is greater than the size of the transfers needed to move the specific dataset; and (iii) determining whether, through moving a dataset to a nearer location, a defined service level agreement can be achieved or surpassed”); 
sorting, by the processor, the network of data centers based on an average available bandwidth of a data center of the network of data centers (Reohr: Paragraph [0112], “Migration decisions may be influenced by factors other than minimizing network distance among a group of “equivalent” consumers and distributors (regional storage centers). For example, one criterion, other than network distance, which can be employed to affect a dataset migration decision is to score a region, user and/or dataset in a manner which assigns priority to them and creates tethered relationships. Each region may only support a certain level of throughput to the various other regions. A region could have a priority assigned to it that would give datasets relocating to that region higher priority or give them higher bandwidth/throughput. Or, there could be a throttling of available bandwidth for the migration of data based on a priority of the dataset being migrated. Throttling can also be done based on a time of day the migration. For example, during off-peak times, more bandwidth can be assigned to the dataset migration effort and during peak usage times, less bandwidth can be allotted to the migration. Data and/or users can be assigned a priority which offers one data/user type a higher priority or bandwidth over another user data/user type. The region priority and/or data/user type priority is given a specific weight, which is then used to generate a score or other characteristic used for data migration priority”); and 
removing, by the processor, the secondary data center candidate from the network of data centers based on the performance data (Reohr: Paragraph [0080], “FIG. 5 is a flow diagram depicting at least a portion of an exemplary method 200 for managing data migrations, according to an embodiment of the invention. Method 200 utilizes regional demand in determining whether or not to migrate a dataset, although other or additional factors may be used in such determination, according to embodiments of the invention. The method 200 includes defining one or more rulesets 202 (e.g., selecting distance notions, etc.) and defining datasets 204, each of which may be performed in advance of an operation of the method. The term “ruleset” as used herein is intended to broadly refer to any criteria (e.g., rules, instructions, policies, etc.) which may be used to make a determination as to whether and/or how a prescribed action or actions are performed. A ruleset may include one or more rules. Defining one or more rulesets 202 may comprise, for example, defining optimization characteristics used to determine where to store datasets. During operation, the method 200 is operative to collect demand information regarding the datasets in step 206 and, as a function of the demand information, to determine a center of gravity of a requested dataset in step 208. In step 210, a determination is made as to whether or not data migration is worthwhile based at least in part on the collected demand information and center of gravity. If it is determined that data migration is not worthwhile, the method 200 continues at step 206 to collect demand information. Alternatively, if it is determined in step 210 that data migration is worthwhile, the method 200 proceeds to migrate the dataset in step 212, and the method then continues at step 206”; and Paragraph [0125], “One or more heuristics can be employed to determine whether or not a given dataset migration is worthwhile. Some exemplary heuristics that may be used to make such a dataset migration determination may include, for example: (i) determining whether a sum of the transfers needed to service requests to a dataset if a move is not performed is greater than the size of the transfers needed to move the specific dataset; (ii) determining whether a sum of the transfers needed to service requests to a dataset with local caching configured if a move is not performed is greater than the size of the transfers needed to move the specific dataset; and (iii) determining whether, through moving a dataset to a nearer location, a defined service level agreement can be achieved or surpassed”).

Regarding claim 23, Reohr discloses all of the elements of claim 22 and further discloses:
wherein the performance data comprises at least one member selected from a group consisting of location of the data centers, bandwidth of the network, latency of the network, bandwidth used by the data, latency exhibited during execution of the data, and latency exhibited during the relocation of the data (Reohr: Paragraph [0059], “To reduce network traffic in a computing system, it would be desirable to assemble different (e.g., regional) storage centers into a global storage cloud (or system), which can be internal to one enterprise, or to all cloud components offered by one public cloud provider, or to a multi-provider organization. The cost of data storage, management and delivery can be reduced by migrating selective data, over time, from one storage center to another within such a global storage system. The manner in which data is stored, delivered and/or managed among the different regional storage centers can be controlled, in accordance with embodiments of the invention, to advantageously optimize one or more characteristics of the global storage system (e.g., to reduce network traffic, cost, latency, power consumption, etc.)”; Paragraph [0073], “Each of the storage centers 102, 104 and 106 comprises a memory and a controller. More particularly, storage center 102 includes a persistent (i.e., non-volatile) memory 110 and a controller 112 operatively coupled with the memory 110. Storage center 104 includes a persistent memory 114 and a controller 116 operatively coupled with the memory 114. Likewise, storage center 106 includes a persistent memory 118 and a controller 120 operatively coupled with the memory 118. Note, that the memory may physically be distributed over multiple storage devices, which also may have individual low-level controllers. This is state of the art for large-scale storage systems and data centers and not represented in detail in the figure. The controller in each of the storage centers preferably comprises automatic migration system logic operative to control the migration of one or more datasets stored in the corresponding memory”; and Fig. 4, #112, #116, and #120), and wherein the data recovery requirement comprises at least one second member selected from a second group consisting of the location of the data centers and a service level objective (Reohr: Paragraph [0059], “To reduce network traffic in a computing system, it would be desirable to assemble different (e.g., regional) storage centers into a global storage cloud (or system), which can be internal to one enterprise, or to all cloud components offered by one public cloud provider, or to a multi-provider organization. The cost of data storage, management and delivery can be reduced by migrating selective data, over time, from one storage center to another within such a global storage system. The manner in which data is stored, delivered and/or managed among the different regional storage centers can be controlled, in accordance with embodiments of the invention, to advantageously optimize one or more characteristics of the global storage system (e.g., to reduce network traffic, cost, latency, power consumption, etc.)”; Paragraph [0073], “Each of the storage centers 102, 104 and 106 comprises a memory and a controller. More particularly, storage center 102 includes a persistent (i.e., non-volatile) memory 110 and a controller 112 operatively coupled with the memory 110. Storage center 104 includes a persistent memory 114 and a controller 116 operatively coupled with the memory 114. Likewise, storage center 106 includes a persistent memory 118 and a controller 120 operatively coupled with the memory 118. Note, that the memory may physically be distributed over multiple storage devices, which also may have individual low-level controllers. This is state of the art for large-scale storage systems and data centers and not represented in detail in the figure. The controller in each of the storage centers preferably comprises automatic migration system logic operative to control the migration of one or more datasets stored in the corresponding memory”; Fig. 4, #112, #116, and #120; and Paragraph [0062], “The particular definition of network distance used will generally affect the type of network characteristic to be optimized. For example, if network distance is defined as pure distance or as cost, the above definition of center of gravity is meant literally as defined above. In this case, a goal is to minimize, or otherwise reduce, an overall distance or cost of data transfers, including that of a potential migration. In other words, if the dataset D resides at a location L′ before the time period T for which a usage pattern is given or estimated, then it is not necessarily optimal to migrate the dataset D to its center of gravity L* for this period. Migration of the dataset itself may need to be considered. If the size of the dataset in megabytes (MB) is b, and the dataset resides at location L′ (e.g., the location of the storage center before the migration), then we are looking for a location L̂ such that a1·d(l1, L̂)+ . . . +an·d(ln, L̂)+b·d(L′, L̂)≦a1·d(l1, L)+ . . . +an·d(ln, L)+b·d(L′, L) for every other possible location L (as previously defined). In some cases, a different measure of network distance may be used for the migration of the dataset itself, or none; for example, turnaround time or latency may not be considered important for the migration”).

Regarding claim 24, Reohr discloses all of the elements of claim 23 and further discloses:
wherein the relocation of data is performed via a cloud computing environment (Reohr: Paragraph [0069], “FIG. 4 is a conceptual view depicting at least a portion of an illustrative global storage system (e.g., cloud) 100, according to an embodiment of the invention. The storage system 100 is operative to manage migrations and/or duplications of datasets among multiple storage centers that serve different geographical regions, but yet act together as a single global storage cloud service. It should be emphasized that the people or entities described with respect to the second way of determining usage patterns exist outside of the storage system 100. They may trigger actions within the storage system but they are not formally part of its definition”; and Paragraph [0070], “In general, migrations and/or duplications of datasets may be triggered by, among other factors: (i) growth or contraction in demand for datasets across geography and over their life cycle; (ii) the movement of users or entities into or out of given geographical regions; (iii) changes in network distance; and/or (iv) growth or reduction in capacity of the regional data centers. The global storage system 100 comprises local (i.e., regional) storage centers, networks (e.g., Internet), and a plurality of data requesting entities”).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Reohr in view of Liu (US-2018/0227240, “Liu”).

Regarding claim 4, Reohr teaches all of the elements of claim 1.  However, Reohr does not appear to teach:
wherein the data management component modifies the data recovery scheme to generate a modified data recovery scheme, and wherein the system further comprises: 
an assessment component that analyzes the modified data recovery scheme to determine whether the modified data recovery scheme is predicted to achieve improved performance data and meet the data recovery requirement in comparison to the data recovery scheme; and 
a relocation component that performs the relocation of the data in accordance with the modified data recovery scheme based on the assessment component determining that the modified data recovery scheme is predicted to improve the performance data and meet the data recovery requirement.

However, in the same field of endeavor, Liu teaches:
wherein the data management component modifies the data recovery scheme to generate a modified data recovery scheme, and wherein the system further comprises: 
an assessment component that analyzes the modified data recovery scheme to determine whether the modified data recovery scheme is predicted to achieve improved performance data and meet the data recovery requirement in comparison to the data recovery scheme (Liu: Paragraph [0072], “Once the first server is selected, the task scheduler module 540 allocates the task to the first server from the set of replica servers. Further, the task scheduler module 540 sends a work time estimation request to the working time estimation module 520 of the first server, as shown at 632. The working time estimation module 520 determines an estimated time for completing the task and returns the estimated time to the task scheduler, as shown at 634. The working time estimation module 520 may determine the estimate based on one or more techniques, such as a number of lines of code associated with the task, amount of memory associated with the task, or any other parameters associated with the task”); and 
a relocation component that performs the relocation of the data in accordance with the modified data recovery scheme based on the assessment component determining that the modified data recovery scheme is predicted to improve the performance data and meet the data recovery requirement (Liu: Paragraph [0075], “Based on the work time estimations from the second server and the third server, the task scheduler module 540 determines if the performance requirement can be satisfied by any of the two servers, as shown at 650. If the performance requirement can be met by one of the two servers, say the second server, the task scheduler module 540 relocates the task to the second server that already has a copy of the data block that the task uses. Thus, data reallocation is not performed in this case”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Reohr by analyzing modified recovery to determine if there will improved performance and that it will meet the data recovery requirement, as taught by Liu.  One of ordinary skill in the art would have been motivated to make this modification because the user will notice an improved performance such as lower latency and reduced time between failures. (Liu: Paragraph [0059]).

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Reohr in view of U.S. Publication No. 2018/0077080 to Gazier et al. (“Gazier”).

Regarding claim 5, Reohr teaches all of the elements of claim 1.  However, Reohr does not appear to teach:
wherein the performance data regards a group of microservice applications comprised within the data, and wherein the system further comprises: 
a data optimization component that generates a machine learning model to optimize the relocation of the data based on the group of microservice applications, wherein the machine learning model identifies a second relationship between a modification made to the data recovery scheme and the data recovery requirement based on the performance data of the group of microservice applications.

However, in the same field of endeavor, Gazier teaches:
wherein the performance data regards a group of microservice applications comprised within the data, and wherein the system further comprises: 
a data optimization component that generates a machine learning model to optimize the relocation of the data based on the group of microservice applications, wherein the machine learning model identifies a second relationship between a modification made to the data recovery scheme and the data recovery requirement based on the performance data of the group of microservice applications (Gazier: Paragraph [0050], “Optionally, the performance monitoring of various different instances of each function /workload is recorded in a database. Analytics are applied to this database to determine absent or excessive constraints, adjust microservice to resource requirement estimates, and adapt the cost optimization model to reflect reality better”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Reohr by using a machine learning model to optimize the relocation based on microservices, as taught by Gazier.  One of ordinary skill in the art would have been motivated to make this modification because the methods will assist in improving cost optimization for the workload. (Gazier: Paragraph [0050]).

Regarding claim 19, Reohr teaches all of the elements of claim 17.  However, Reohr does not appear to teach:
wherein the performance data regards a group of microservice applications comprised within the data, and wherein the computer-implemented method further comprises: 
generating, by the system, a machine learning model to optimize the relocation of the data based on the group of microservice applications.

However, in the same field of endeavor, Gazier teaches:
wherein the performance data regards a group of microservice applications comprised within the data, and wherein the computer-implemented method further comprises: 
generating, by the system, a machine learning model to optimize the relocation of the data based on the group of microservice applications (Gazier: Paragraph [0050], “Optionally, the performance monitoring of various different instances of each function /workload is recorded in a database. Analytics are applied to this database to determine absent or excessive constraints, adjust microservice to resource requirement estimates, and adapt the cost optimization model to reflect reality better”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Reohr by using a machine learning model to optimize the relocation based on microservices, as taught by Gazier.  One of ordinary skill in the art would have been motivated to make this modification because the methods will assist in improving cost optimization for the workload. (Gazier: Paragraph [0050]).

Claims 6, 20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Reohr in view of Gazier and further in view of U.S. Publication No. 2020/0379807 to Tang et al. (“Tang”).

Regarding claim 6, the Reohr/Gazier combination teaches all of the elements of claim 5.  However, the combination does not appear to teach:
wherein the performance data further regards at least one data center of the network, and wherein the system further comprises: 
a data center optimization component that generates a machine learning model to optimize the relocation of the data based further on the at least one data center, wherein the machine learning model identifies a relationship between a second modification made to the data recovery scheme and the data recovery requirement based on the performance data of the at least one data center.

However, in the same field of endeavor, Tang teaches:
wherein the performance data further regards at least one data center of the network, and wherein the system further comprises: 
a data center optimization component that generates a machine learning model to optimize the relocation of the data based further on the at least one data center, wherein the machine learning model identifies a relationship between a second modification made to the data recovery scheme and the data recovery requirement based on the performance data of the at least one data center (Tang: Paragraph [0049], “In this way, historical data that leads to a large workload difference may be removed from training data. By training the workload model 230 with historical data that leads to gradual workload changes, the obtained workload model 230 can reflect gradual changes between the job and the future workload. Therefore, it may be ensured when the workload model 230 performs prediction, the obtained future workload will not fluctuate sharply. Further, it may be ensured the processing system 100 will not repeatedly start new processing resources and stop existing processing resources, and also the overall performance of the processing system 100 may be improved”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the Reohr/Gazier combination by using a machine learning model to optimize the relocation of the data, as taught by Tang.  One of ordinary skill in the art would have been motivated to make this modification because the methods will improve the overall performance of the processing system while preventing repeatedly starting and stopping services. (Tang: Paragraph [0049]).

Regarding claim 20, the Reohr/Gazier combination teaches all of the elements of claim 19.  However, the combination does not appear to teach:
wherein the performance data further regards at least one data center of the network, and wherein the computer-implemented method further comprises: 
generating, by the system, a second machine learning model to optimize the relocation of the data based further on the at least one data center.

However, in the same field of endeavor, Tang teaches:
wherein the performance data further regards at least one data center of the network, and wherein the computer-implemented method further comprises: 
generating, by the system, a second machine learning model to optimize the relocation of the data based further on the at least one data center (Tang: Paragraph [0049], “In this way, historical data that leads to a large workload difference may be removed from training data. By training the workload model 230 with historical data that leads to gradual workload changes, the obtained workload model 230 can reflect gradual changes between the job and the future workload. Therefore, it may be ensured when the workload model 230 performs prediction, the obtained future workload will not fluctuate sharply. Further, it may be ensured the processing system 100 will not repeatedly start new processing resources and stop existing processing resources, and also the overall performance of the processing system 100 may be improved”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by the Reohr/Gazier combination by using a machine learning model to optimize the relocation of the data, as taught by Tang.  One of ordinary skill in the art would have been motivated to make this modification because the methods will improve the overall performance of the processing system while preventing repeatedly starting and stopping services. (Tang: Paragraph [0049]).

Regarding claim 25, Reohr teaches all of the elements of claim 22.  However, Reohr does not appear to teach:
wherein the performance data regards a group of microservice applications comprised within the data and at least one data center of the network, wherein the program instructions further cause the processor to: 
generate, by the processor, a first machine learning model to optimize the relocation of the data based on the group of microservice applications.

	However, in the same field of endeavor, Gazier teaches:
wherein the performance data regards a group of microservice applications comprised within the data and at least one data center of the network, wherein the program instructions further cause the processor to: 
generate, by the processor, a first machine learning model to optimize the relocation of the data based on the group of microservice applications (Gazier: Paragraph [0050], “Optionally, the performance monitoring of various different instances of each function /workload is recorded in a database. Analytics are applied to this database to determine absent or excessive constraints, adjust microservice to resource requirement estimates, and adapt the cost optimization model to reflect reality better”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Reohr by using a machine learning model to optimize the relocation based on microservices, as taught by Gazier.  One of ordinary skill in the art would have been motivated to make this modification because the methods will assist in improving cost optimization for the workload. (Gazier: Paragraph [0050]).

However, the Reohr/Gazier combination does not appear to teach:
generate, by the processor, a second machine learning model to optimize the relocation of the data based further on the at least one data center.

However, in the same field of endeavor, Tang teaches:
generate, by the processor, a second machine learning model to optimize the relocation of the data based further on the at least one data center (Tang: Paragraph [0049], “In this way, historical data that leads to a large workload difference may be removed from training data. By training the workload model 230 with historical data that leads to gradual workload changes, the obtained workload model 230 can reflect gradual changes between the job and the future workload. Therefore, it may be ensured when the workload model 230 performs prediction, the obtained future workload will not fluctuate sharply. Further, it may be ensured the processing system 100 will not repeatedly start new processing resources and stop existing processing resources, and also the overall performance of the processing system 100 may be improved”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by the Reohr/Gazier combination by using a machine learning model to optimize the relocation of the data, as taught by Tang.  One of ordinary skill in the art would have been motivated to make this modification because the methods will improve the overall performance of the processing system while preventing repeatedly starting and stopping services. (Tang: Paragraph [0049]).

Claims 7-8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0250998 to Bedadala et al. (“Bedadala”) in view of Reohr.

Regarding claim 7, Bedadala teaches:
A system, comprising: 
a data management component that generates a machine learning model to determine a modification to a data recovery scheme based on performance data exhibited by a network of data centers and a data recovery requirement, wherein the data recovery scheme directs a relocation of data within the network (Bedadala: Paragraph [0296], “FIG. 3 is a block diagram illustrating some salient portions of an information management system, such as the information management system 100, that stores and/or recalls data objects using machine learning, according to an illustrative embodiment of the present invention. As illustrated in FIG. 3, a media agent 144 executing on a secondary storage computing device 106 can include a data object usage monitor 342, a data storage machine learning (ML) training system 344, and a recall ML training system 346. The secondary storage computing device 106 may further include an ML model storage device 350”; Paragraph [0298], “In some embodiments, as a user operates the client computing device 102, the client computing device 102 periodically sends data usage information to the data object usage monitor 342. For example, the data agent 142 running on the client computing device 102 can track data usage and periodically provide the data usage information to the data object usage monitor 342. In other embodiments, the data object usage monitor 342 actively requests data usage information from the client computing device 102. For example, the data agent 142 running on the client computing device 102 can track data usage, and provide the data usage information to the data object usage monitor 342 upon request by the data object usage monitor 342. The data object usage monitor 342 can request the data usage information periodically (e.g., hourly, daily, weekly, etc.), after the media agent 144 receives a data object storage request (e.g., a data object backup request, a data object archive request, and/or another data object data protection operation), after the media agent 144 receives a data object recall request, and/or the like”; and Paragraph [0300], “The data storage ML training system 344 can be configured to train and/or retrain one or more data storage ML models. For example, a data storage ML model, once trained, may predict, given one or more inputs, what data objects should be stored (e.g., backed up, archived, and/or another data protection operation) and/or when the storage should be performed. Each data storage ML model may be associated with a specific client computing device 102 and/or user. The data storage ML training system 344 can use the data usage information to train and/or retrain the data storage ML model(s)”).

However, Bedadala does not appear to teach:
a memory that stores computer executable components; and
a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory, wherein the computer executable components comprise:
an initialization component that sorts the network of data centers based on an average available bandwidth of a data center of the network of data centers, wherein the initialization component removes a secondary data center candidate from the network of data centers based on the performance data.

However, in the same field of endeavor, Reohr teaches:
a memory that stores computer executable components (Reohr: Paragraph [0140], “One or more embodiments of the invention, or elements thereof, can be implemented in the form of apparatus including memory and at least one processor that is coupled to the memory and operative to perform exemplary method steps”); and
a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory, wherein the computer executable components comprise (Reohr: Paragraph [0140], “One or more embodiments of the invention, or elements thereof, can be implemented in the form of apparatus including memory and at least one processor that is coupled to the memory and operative to perform exemplary method steps”):
an initialization component that sorts the network of data centers based on an average available bandwidth of a data center of the network of data centers, wherein the initialization component removes a secondary data center candidate from the network of data centers based on the performance data and an unacceptable geographical boundary (Reohr: Paragraph [0026], “Network distance between two locations may, for example, also be interpreted as one or more of the following: distance in kilometers along the shortest physical network lines between the two locations; an inverse of maximum bandwidth of the network between the two locations (i.e., if no other traffic is present), or of average bandwidth given typical (i.e., nominal or observed) other data traffic; turnaround time of data packets transferred between the two locations, i.e., time from sending a data packet from one location, over its arrival at the other location, to the arrival of a receipt for the data packet at the first location (again as best-case with no other traffic present, or average); network cost between the two locations (e.g., cost per megabyte (MB)); latency (best-case or average one-way time for network-traffic between the 2 locations); power consumption by the network between the two locations, e.g., per megabyte sent; or a combination (which may be weighted) of one or more of the above, among other definitions. Among these notions of network distance, power used by the network might often not be known to the storage providers, and cost might be used instead, where the network provider typically factors in power costs. Thus, the concept of reducing (e.g., minimizing) network distance, in the context of a data storage system, is intended to refer broadly to optimizing one or more network-related characteristics of the storage system, not merely minimizing a geographical distance between two points”; Paragraph [0112], “Migration decisions may be influenced by factors other than minimizing network distance among a group of “equivalent” consumers and distributors (regional storage centers). For example, one criterion, other than network distance, which can be employed to affect a dataset migration decision is to score a region, user and/or dataset in a manner which assigns priority to them and creates tethered relationships. Each region may only support a certain level of throughput to the various other regions. A region could have a priority assigned to it that would give datasets relocating to that region higher priority or give them higher bandwidth/throughput. Or, there could be a throttling of available bandwidth for the migration of data based on a priority of the dataset being migrated. Throttling can also be done based on a time of day the migration. For example, during off-peak times, more bandwidth can be assigned to the dataset migration effort and during peak usage times, less bandwidth can be allotted to the migration. Data and/or users can be assigned a priority which offers one data/user type a higher priority or bandwidth over another user data/user type. The region priority and/or data/user type priority is given a specific weight, which is then used to generate a score or other characteristic used for data migration priority”; Paragraph [0080], “FIG. 5 is a flow diagram depicting at least a portion of an exemplary method 200 for managing data migrations, according to an embodiment of the invention. Method 200 utilizes regional demand in determining whether or not to migrate a dataset, although other or additional factors may be used in such determination, according to embodiments of the invention. The method 200 includes defining one or more rulesets 202 (e.g., selecting distance notions, etc.) and defining datasets 204, each of which may be performed in advance of an operation of the method. The term “ruleset” as used herein is intended to broadly refer to any criteria (e.g., rules, instructions, policies, etc.) which may be used to make a determination as to whether and/or how a prescribed action or actions are performed. A ruleset may include one or more rules. Defining one or more rulesets 202 may comprise, for example, defining optimization characteristics used to determine where to store datasets. During operation, the method 200 is operative to collect demand information regarding the datasets in step 206 and, as a function of the demand information, to determine a center of gravity of a requested dataset in step 208. In step 210, a determination is made as to whether or not data migration is worthwhile based at least in part on the collected demand information and center of gravity. If it is determined that data migration is not worthwhile, the method 200 continues at step 206 to collect demand information. Alternatively, if it is determined in step 210 that data migration is worthwhile, the method 200 proceeds to migrate the dataset in step 212, and the method then continues at step 206”; and Paragraph [0125], “One or more heuristics can be employed to determine whether or not a given dataset migration is worthwhile. Some exemplary heuristics that may be used to make such a dataset migration determination may include, for example: (i) determining whether a sum of the transfers needed to service requests to a dataset if a move is not performed is greater than the size of the transfers needed to move the specific dataset; (ii) determining whether a sum of the transfers needed to service requests to a dataset with local caching configured if a move is not performed is greater than the size of the transfers needed to move the specific dataset; and (iii) determining whether, through moving a dataset to a nearer location, a defined service level agreement can be achieved or surpassed”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Bedadala by sortin data centers based on bandwidth and eliminating a potential option based on it not being worthwhile to migrate to that location, as taught by Reohr.  One of ordinary skill in the art would have been motivated to make this modification because it will improve overall global efficiency and resiliency. (Reohr: Paragraph [0068]).

Regarding claim 8, the Bedadala/Reohr combination teaches all of the elements of claim 7 and further teaches:
wherein the performance data comprises at least one member selected from a group consisting of location of the data centers, bandwidth of the network, latency of the network, bandwidth used by the data, latency exhibited during execution of the data, and latency exhibited during the relocation of the data (Reohr: Paragraph [0059], “To reduce network traffic in a computing system, it would be desirable to assemble different (e.g., regional) storage centers into a global storage cloud (or system), which can be internal to one enterprise, or to all cloud components offered by one public cloud provider, or to a multi-provider organization. The cost of data storage, management and delivery can be reduced by migrating selective data, over time, from one storage center to another within such a global storage system. The manner in which data is stored, delivered and/or managed among the different regional storage centers can be controlled, in accordance with embodiments of the invention, to advantageously optimize one or more characteristics of the global storage system (e.g., to reduce network traffic, cost, latency, power consumption, etc.)”; Paragraph [0073], “Each of the storage centers 102, 104 and 106 comprises a memory and a controller. More particularly, storage center 102 includes a persistent (i.e., non-volatile) memory 110 and a controller 112 operatively coupled with the memory 110. Storage center 104 includes a persistent memory 114 and a controller 116 operatively coupled with the memory 114. Likewise, storage center 106 includes a persistent memory 118 and a controller 120 operatively coupled with the memory 118. Note, that the memory may physically be distributed over multiple storage devices, which also may have individual low-level controllers. This is state of the art for large-scale storage systems and data centers and not represented in detail in the figure. The controller in each of the storage centers preferably comprises automatic migration system logic operative to control the migration of one or more datasets stored in the corresponding memory”; Fig. 4, #112, #116, and #120; and Paragraph [0062], “The particular definition of network distance used will generally affect the type of network characteristic to be optimized. For example, if network distance is defined as pure distance or as cost, the above definition of center of gravity is meant literally as defined above. In this case, a goal is to minimize, or otherwise reduce, an overall distance or cost of data transfers, including that of a potential migration. In other words, if the dataset D resides at a location L′ before the time period T for which a usage pattern is given or estimated, then it is not necessarily optimal to migrate the dataset D to its center of gravity L* for this period. Migration of the dataset itself may need to be considered. If the size of the dataset in megabytes (MB) is b, and the dataset resides at location L′ (e.g., the location of the storage center before the migration), then we are looking for a location L̂ such that a1·d(l1, L̂)+ . . . +an·d(ln, L̂)+b·d(L′, L̂)≦a1·d(l1, L)+ . . . +an·d(ln, L)+b·d(L′, L) for every other possible location L (as previously defined). In some cases, a different measure of network distance may be used for the migration of the dataset itself, or none; for example, turnaround time or latency may not be considered important for the migration”), and wherein the data recovery requirement comprises at least one second member selected from a second group consisting of the location of the data centers and a service level objective (Reohr: Paragraph [0059], “To reduce network traffic in a computing system, it would be desirable to assemble different (e.g., regional) storage centers into a global storage cloud (or system), which can be internal to one enterprise, or to all cloud components offered by one public cloud provider, or to a multi-provider organization. The cost of data storage, management and delivery can be reduced by migrating selective data, over time, from one storage center to another within such a global storage system. The manner in which data is stored, delivered and/or managed among the different regional storage centers can be controlled, in accordance with embodiments of the invention, to advantageously optimize one or more characteristics of the global storage system (e.g., to reduce network traffic, cost, latency, power consumption, etc.)”; Paragraph [0073], “Each of the storage centers 102, 104 and 106 comprises a memory and a controller. More particularly, storage center 102 includes a persistent (i.e., non-volatile) memory 110 and a controller 112 operatively coupled with the memory 110. Storage center 104 includes a persistent memory 114 and a controller 116 operatively coupled with the memory 114. Likewise, storage center 106 includes a persistent memory 118 and a controller 120 operatively coupled with the memory 118. Note, that the memory may physically be distributed over multiple storage devices, which also may have individual low-level controllers. This is state of the art for large-scale storage systems and data centers and not represented in detail in the figure. The controller in each of the storage centers preferably comprises automatic migration system logic operative to control the migration of one or more datasets stored in the corresponding memory”; Fig. 4, #112, #116, and #120; and Paragraph [0062], “The particular definition of network distance used will generally affect the type of network characteristic to be optimized. For example, if network distance is defined as pure distance or as cost, the above definition of center of gravity is meant literally as defined above. In this case, a goal is to minimize, or otherwise reduce, an overall distance or cost of data transfers, including that of a potential migration. In other words, if the dataset D resides at a location L′ before the time period T for which a usage pattern is given or estimated, then it is not necessarily optimal to migrate the dataset D to its center of gravity L* for this period. Migration of the dataset itself may need to be considered. If the size of the dataset in megabytes (MB) is b, and the dataset resides at location L′ (e.g., the location of the storage center before the migration), then we are looking for a location L̂ such that a1·d(l1, L̂)+ . . . +an·d(ln, L̂)+b·d(L′, L̂)≦a1·d(l1, L)+ . . . +an·d(ln, L)+b·d(L′, L) for every other possible location L (as previously defined). In some cases, a different measure of network distance may be used for the migration of the dataset itself, or none; for example, turnaround time or latency may not be considered important for the migration”).

Regarding claim 13, Bedadala teaches:
A computer-implemented method, comprising: 
generating, by a system operatively coupled to a processor, a machine learning model to determine a modification to a data recovery scheme based on performance data exhibited by a network of data centers and a data recovery requirement, wherein the data recovery scheme directs a relocation of data within the network (Bedadala: Paragraph [0296], “FIG. 3 is a block diagram illustrating some salient portions of an information management system, such as the information management system 100, that stores and/or recalls data objects using machine learning, according to an illustrative embodiment of the present invention. As illustrated in FIG. 3, a media agent 144 executing on a secondary storage computing device 106 can include a data object usage monitor 342, a data storage machine learning (ML) training system 344, and a recall ML training system 346. The secondary storage computing device 106 may further include an ML model storage device 350”; Paragraph [0298], “In some embodiments, as a user operates the client computing device 102, the client computing device 102 periodically sends data usage information to the data object usage monitor 342. For example, the data agent 142 running on the client computing device 102 can track data usage and periodically provide the data usage information to the data object usage monitor 342. In other embodiments, the data object usage monitor 342 actively requests data usage information from the client computing device 102. For example, the data agent 142 running on the client computing device 102 can track data usage, and provide the data usage information to the data object usage monitor 342 upon request by the data object usage monitor 342. The data object usage monitor 342 can request the data usage information periodically (e.g., hourly, daily, weekly, etc.), after the media agent 144 receives a data object storage request (e.g., a data object backup request, a data object archive request, and/or another data object data protection operation), after the media agent 144 receives a data object recall request, and/or the like”; and Paragraph [0300], “The data storage ML training system 344 can be configured to train and/or retrain one or more data storage ML models. For example, a data storage ML model, once trained, may predict, given one or more inputs, what data objects should be stored (e.g., backed up, archived, and/or another data protection operation) and/or when the storage should be performed. Each data storage ML model may be associated with a specific client computing device 102 and/or user. The data storage ML training system 344 can use the data usage information to train and/or retrain the data storage ML model(s)”).

However, Bendadala does not appear to teach:
removing, by the system, a secondary data center as a candidate of the network of data centers based on an unacceptable geographical boundary, wherein an acceptable geographical boundary is defined by an entity;
sorting, by the system, the network of data centers based on an average available bandwidth of a data center of the network of data centers; and
removing, by the system, the secondary data center candidate from the network of data centers based on the performance data.

However, in the same field of endeavor, Reohr teaches:
removing, by the system, a secondary data center as a candidate of the network of data centers based on an unacceptable geographical boundary, wherein an acceptable geographical boundary is defined by an entity (Reohr: Paragraph [0026], “Network distance between two locations may, for example, also be interpreted as one or more of the following: distance in kilometers along the shortest physical network lines between the two locations; an inverse of maximum bandwidth of the network between the two locations (i.e., if no other traffic is present), or of average bandwidth given typical (i.e., nominal or observed) other data traffic; turnaround time of data packets transferred between the two locations, i.e., time from sending a data packet from one location, over its arrival at the other location, to the arrival of a receipt for the data packet at the first location (again as best-case with no other traffic present, or average); network cost between the two locations (e.g., cost per megabyte (MB)); latency (best-case or average one-way time for network-traffic between the 2 locations); power consumption by the network between the two locations, e.g., per megabyte sent; or a combination (which may be weighted) of one or more of the above, among other definitions. Among these notions of network distance, power used by the network might often not be known to the storage providers, and cost might be used instead, where the network provider typically factors in power costs. Thus, the concept of reducing (e.g., minimizing) network distance, in the context of a data storage system, is intended to refer broadly to optimizing one or more network-related characteristics of the storage system, not merely minimizing a geographical distance between two points”; Paragraph [0080], “FIG. 5 is a flow diagram depicting at least a portion of an exemplary method 200 for managing data migrations, according to an embodiment of the invention. Method 200 utilizes regional demand in determining whether or not to migrate a dataset, although other or additional factors may be used in such determination, according to embodiments of the invention. The method 200 includes defining one or more rulesets 202 (e.g., selecting distance notions, etc.) and defining datasets 204, each of which may be performed in advance of an operation of the method. The term “ruleset” as used herein is intended to broadly refer to any criteria (e.g., rules, instructions, policies, etc.) which may be used to make a determination as to whether and/or how a prescribed action or actions are performed. A ruleset may include one or more rules. Defining one or more rulesets 202 may comprise, for example, defining optimization characteristics used to determine where to store datasets. During operation, the method 200 is operative to collect demand information regarding the datasets in step 206 and, as a function of the demand information, to determine a center of gravity of a requested dataset in step 208. In step 210, a determination is made as to whether or not data migration is worthwhile based at least in part on the collected demand information and center of gravity. If it is determined that data migration is not worthwhile, the method 200 continues at step 206 to collect demand information. Alternatively, if it is determined in step 210 that data migration is worthwhile, the method 200 proceeds to migrate the dataset in step 212, and the method then continues at step 206”; and Paragraph [0125], “One or more heuristics can be employed to determine whether or not a given dataset migration is worthwhile. Some exemplary heuristics that may be used to make such a dataset migration determination may include, for example: (i) determining whether a sum of the transfers needed to service requests to a dataset if a move is not performed is greater than the size of the transfers needed to move the specific dataset; (ii) determining whether a sum of the transfers needed to service requests to a dataset with local caching configured if a move is not performed is greater than the size of the transfers needed to move the specific dataset; and (iii) determining whether, through moving a dataset to a nearer location, a defined service level agreement can be achieved or surpassed”); 
sorting, by the system, the network of data centers based on an average available bandwidth of a data center of the network of data centers (Reohr: Paragraph [0112], “Migration decisions may be influenced by factors other than minimizing network distance among a group of “equivalent” consumers and distributors (regional storage centers). For example, one criterion, other than network distance, which can be employed to affect a dataset migration decision is to score a region, user and/or dataset in a manner which assigns priority to them and creates tethered relationships. Each region may only support a certain level of throughput to the various other regions. A region could have a priority assigned to it that would give datasets relocating to that region higher priority or give them higher bandwidth/throughput. Or, there could be a throttling of available bandwidth for the migration of data based on a priority of the dataset being migrated. Throttling can also be done based on a time of day the migration. For example, during off-peak times, more bandwidth can be assigned to the dataset migration effort and during peak usage times, less bandwidth can be allotted to the migration. Data and/or users can be assigned a priority which offers one data/user type a higher priority or bandwidth over another user data/user type. The region priority and/or data/user type priority is given a specific weight, which is then used to generate a score or other characteristic used for data migration priority”); and 
removing, by the system, the secondary data center candidate from the network of data centers based on the performance data (Reohr: Paragraph [0080], “FIG. 5 is a flow diagram depicting at least a portion of an exemplary method 200 for managing data migrations, according to an embodiment of the invention. Method 200 utilizes regional demand in determining whether or not to migrate a dataset, although other or additional factors may be used in such determination, according to embodiments of the invention. The method 200 includes defining one or more rulesets 202 (e.g., selecting distance notions, etc.) and defining datasets 204, each of which may be performed in advance of an operation of the method. The term “ruleset” as used herein is intended to broadly refer to any criteria (e.g., rules, instructions, policies, etc.) which may be used to make a determination as to whether and/or how a prescribed action or actions are performed. A ruleset may include one or more rules. Defining one or more rulesets 202 may comprise, for example, defining optimization characteristics used to determine where to store datasets. During operation, the method 200 is operative to collect demand information regarding the datasets in step 206 and, as a function of the demand information, to determine a center of gravity of a requested dataset in step 208. In step 210, a determination is made as to whether or not data migration is worthwhile based at least in part on the collected demand information and center of gravity. If it is determined that data migration is not worthwhile, the method 200 continues at step 206 to collect demand information. Alternatively, if it is determined in step 210 that data migration is worthwhile, the method 200 proceeds to migrate the dataset in step 212, and the method then continues at step 206”; and Paragraph [0125], “One or more heuristics can be employed to determine whether or not a given dataset migration is worthwhile. Some exemplary heuristics that may be used to make such a dataset migration determination may include, for example: (i) determining whether a sum of the transfers needed to service requests to a dataset if a move is not performed is greater than the size of the transfers needed to move the specific dataset; (ii) determining whether a sum of the transfers needed to service requests to a dataset with local caching configured if a move is not performed is greater than the size of the transfers needed to move the specific dataset; and (iii) determining whether, through moving a dataset to a nearer location, a defined service level agreement can be achieved or surpassed”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Bedadala by sortin data centers based on bandwidth and eliminating a potential option based on it not being worthwhile to migrate to that location, as taught by Reohr.  One of ordinary skill in the art would have been motivated to make this modification because it will improve overall global efficiency and resiliency. (Reohr: Paragraph [0068]).

Regarding claim 14, the Bedadala/Reohr combination teaches all of the elements of claim 13 and further teaches:
wherein the performance data comprises at least one member selected from a group consisting of location of the data centers, bandwidth of the network, latency of the network, bandwidth used by the data, latency exhibited during execution of the data, and latency exhibited during the relocation of the data (Reohr: Paragraph [0059], “To reduce network traffic in a computing system, it would be desirable to assemble different (e.g., regional) storage centers into a global storage cloud (or system), which can be internal to one enterprise, or to all cloud components offered by one public cloud provider, or to a multi-provider organization. The cost of data storage, management and delivery can be reduced by migrating selective data, over time, from one storage center to another within such a global storage system. The manner in which data is stored, delivered and/or managed among the different regional storage centers can be controlled, in accordance with embodiments of the invention, to advantageously optimize one or more characteristics of the global storage system (e.g., to reduce network traffic, cost, latency, power consumption, etc.)”; Paragraph [0073], “Each of the storage centers 102, 104 and 106 comprises a memory and a controller. More particularly, storage center 102 includes a persistent (i.e., non-volatile) memory 110 and a controller 112 operatively coupled with the memory 110. Storage center 104 includes a persistent memory 114 and a controller 116 operatively coupled with the memory 114. Likewise, storage center 106 includes a persistent memory 118 and a controller 120 operatively coupled with the memory 118. Note, that the memory may physically be distributed over multiple storage devices, which also may have individual low-level controllers. This is state of the art for large-scale storage systems and data centers and not represented in detail in the figure. The controller in each of the storage centers preferably comprises automatic migration system logic operative to control the migration of one or more datasets stored in the corresponding memory”; Fig. 4, #112, #116, and #120; and Paragraph [0062], “The particular definition of network distance used will generally affect the type of network characteristic to be optimized. For example, if network distance is defined as pure distance or as cost, the above definition of center of gravity is meant literally as defined above. In this case, a goal is to minimize, or otherwise reduce, an overall distance or cost of data transfers, including that of a potential migration. In other words, if the dataset D resides at a location L′ before the time period T for which a usage pattern is given or estimated, then it is not necessarily optimal to migrate the dataset D to its center of gravity L* for this period. Migration of the dataset itself may need to be considered. If the size of the dataset in megabytes (MB) is b, and the dataset resides at location L′ (e.g., the location of the storage center before the migration), then we are looking for a location L̂ such that a1·d(l1, L̂)+ . . . +an·d(ln, L̂)+b·d(L′, L̂)≦a1·d(l1, L)+ . . . +an·d(ln, L)+b·d(L′, L) for every other possible location L (as previously defined). In some cases, a different measure of network distance may be used for the migration of the dataset itself, or none; for example, turnaround time or latency may not be considered important for the migration”), and wherein the data recovery requirement comprises at least one second member selected from a second group consisting of the location of the data centers and a service level objective (Reohr: Paragraph [0059], “To reduce network traffic in a computing system, it would be desirable to assemble different (e.g., regional) storage centers into a global storage cloud (or system), which can be internal to one enterprise, or to all cloud components offered by one public cloud provider, or to a multi-provider organization. The cost of data storage, management and delivery can be reduced by migrating selective data, over time, from one storage center to another within such a global storage system. The manner in which data is stored, delivered and/or managed among the different regional storage centers can be controlled, in accordance with embodiments of the invention, to advantageously optimize one or more characteristics of the global storage system (e.g., to reduce network traffic, cost, latency, power consumption, etc.)”; Paragraph [0073], “Each of the storage centers 102, 104 and 106 comprises a memory and a controller. More particularly, storage center 102 includes a persistent (i.e., non-volatile) memory 110 and a controller 112 operatively coupled with the memory 110. Storage center 104 includes a persistent memory 114 and a controller 116 operatively coupled with the memory 114. Likewise, storage center 106 includes a persistent memory 118 and a controller 120 operatively coupled with the memory 118. Note, that the memory may physically be distributed over multiple storage devices, which also may have individual low-level controllers. This is state of the art for large-scale storage systems and data centers and not represented in detail in the figure. The controller in each of the storage centers preferably comprises automatic migration system logic operative to control the migration of one or more datasets stored in the corresponding memory”; Fig. 4, #112, #116, and #120; and Paragraph [0062], “The particular definition of network distance used will generally affect the type of network characteristic to be optimized. For example, if network distance is defined as pure distance or as cost, the above definition of center of gravity is meant literally as defined above. In this case, a goal is to minimize, or otherwise reduce, an overall distance or cost of data transfers, including that of a potential migration. In other words, if the dataset D resides at a location L′ before the time period T for which a usage pattern is given or estimated, then it is not necessarily optimal to migrate the dataset D to its center of gravity L* for this period. Migration of the dataset itself may need to be considered. If the size of the dataset in megabytes (MB) is b, and the dataset resides at location L′ (e.g., the location of the storage center before the migration), then we are looking for a location L̂ such that a1·d(l1, L̂)+ . . . +an·d(ln, L̂)+b·d(L′, L̂)≦a1·d(l1, L)+ . . . +an·d(ln, L)+b·d(L′, L) for every other possible location L (as previously defined). In some cases, a different measure of network distance may be used for the migration of the dataset itself, or none; for example, turnaround time or latency may not be considered important for the migration”).

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bedadala in view of Reohr in view of Gazier.

Regarding claim 9, the Bedadala/Reohr combination teaches all of the elements of claim 7.  However, the Bedadala/Reohr combination does not appear to teach:
wherein the performance data regards a group of microservice applications comprised within the data, and wherein the system further comprises: 
a data optimization component that generates a first portion of the machine learning model to optimize the relocation of the data based on the performance data of the group of microservice applications.

However, in the same field of endeavor, Gazier teaches:
wherein the performance data regards a group of microservice applications comprised within the data, and wherein the system further comprises: 
a data optimization component that generates a first portion of the machine learning model to optimize the relocation of the data based on the performance data of the group of microservice applications (Gazier: Paragraph [0050], “Optionally, the performance monitoring of various different instances of each function /workload is recorded in a database. Analytics are applied to this database to determine absent or excessive constraints, adjust microservice to resource requirement estimates, and adapt the cost optimization model to reflect reality better”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Bedadala/Reohr combination by using a machine learning model to optimize the relocation based on microservices, as taught by Gazier.  One of ordinary skill in the art would have been motivated to make this modification because the methods will assist in improving cost optimization for the workload. (Gazier: Paragraph [0050]).

Regarding claim 11, the Bedadala/Reohr/Gazier combination teaches all of the elements of claim 9 and further teaches:
wherein the machine learning model identifies a relationship between the modification to the data recovery scheme and the data recovery requirement based on the performance data (Bedadala: Paragraph [0297], “The data object usage monitor 342 can be configured to monitor data usage on one or more client computing devices 102. For example, the data usage information (also referred to herein as “data usage data,” “data object usage data,” or “data object usage information”) can include data object access times (e.g., file and/or folder access times), data object permissions, data object ownership information, data object datapath information (e.g., locations in a file system associated with a logical volume of a client computing device 102 in which files, folders, etc. are stored), associations between applications and data objects (e.g., information indicating which application generated a specific data object), data object size, data object type (e.g., a file extension), data object name information (e.g., a file or folder name), and/or the like”; and Paragraph [0306], “Once the data storage ML model associated with the client computing device 102 is trained or retrained, the data storage ML training system 344 can store the trained data storage ML model in the ML model storage device 350 in an entry associated with the client computing device 102. Alternatively or in addition, the data storage ML training system 344 transmits the trained data storage ML model to the associated client computing device 102 such that the client computing device 102 begins requesting the storage of data objects in one or more secondary storage devices 108 according to the trained data storage ML model instead of according to the storage polic(ies) because a sufficient amount of data usage information and/or user directory information may now be available to have properly trained (e.g., accurately trained to a threshold confidence level) a data storage ML model. If the client computing device 102 has already been configured to use a data storage ML model and the data storage ML training system 344 just completed retraining the data storage ML model, then the data storage ML training system 344 can transmit the retrained data storage ML model to the associated client computing device 102 such that the client computing device 102 begins requesting the storage of data objects in one or more secondary storage devices 108 according to the retrained data storage ML model instead of according to the previously trained data storage ML model. Alternatively or in addition, the data storage ML training system 344 can use the trained data storage ML model to identify data object(s) to store in a secondary storage device 108 and can request the identified data object(s) from the client computing device 102 such that the media agent 144 can store the data object(s) in the secondary storage device 108. Thus, the data storage ML training system 344 can improve the functionality of the client computing device 102 (e.g., by providing the client computing device 102 with an updated model that should further improve the ability of the client computing device 102 to reduce response latency and to manage memory usage)”).

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bedadala in view of Reohr in view of Gazier and further in view of Tang.

Regarding claim 10, the Bedadala/Reohr/Gazier combination teaches all of the elements of claim 9.  However, the combination does not appear to teach:
wherein the performance data further regards at least one data center of the network, and wherein the system further comprises: 
a data center optimization component that generates a second portion of the machine learning model to optimize the relocation of the data based further on the performance data of the at least one data center.

However, in the same field of endeavor, Tang teaches:
wherein the performance data further regards at least one data center of the network, and wherein the system further comprises: 
a data center optimization component that generates a second portion of the machine learning model to optimize the relocation of the data based further on the performance data of the at least one data center (Tang: Paragraph [0049], “In this way, historical data that leads to a large workload difference may be removed from training data. By training the workload model 230 with historical data that leads to gradual workload changes, the obtained workload model 230 can reflect gradual changes between the job and the future workload. Therefore, it may be ensured when the workload model 230 performs prediction, the obtained future workload will not fluctuate sharply. Further, it may be ensured the processing system 100 will not repeatedly start new processing resources and stop existing processing resources, and also the overall performance of the processing system 100 may be improved”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by the Bedadala/Reohr/Gazier combination by using a machine learning model to optimize the relocation of the data, as taught by Tang.  One of ordinary skill in the art would have been motivated to make this modification because the methods will improve the overall performance of the processing system while preventing repeatedly starting and stopping services. (Tang: Paragraph [0049]).

Regarding claim 15, the Bedadala/Reohr combination teaches all of the elements of claim 13.  However, the Bedadala/Reohr does not appear to teach:
wherein the performance data regards a group of microservice applications comprised within the data and at least one data center of the network, and wherein the computer-implemented method further comprises: 
generating, by the system, a first portion of the machine learning model to optimize the relocation of the data based on the performance data of the group of microservice applications.

However, in the same field of endeavor, Gazier teaches:
wherein the performance data regards a group of microservice applications comprised within the data and at least one data center of the network, and wherein the computer-implemented method further comprises: 
generating, by the system, a first portion of the machine learning model to optimize the relocation of the data based on the performance data of the group of microservice applications (Gazier: Paragraph [0050], “Optionally, the performance monitoring of various different instances of each function /workload is recorded in a database. Analytics are applied to this database to determine absent or excessive constraints, adjust microservice to resource requirement estimates, and adapt the cost optimization model to reflect reality better”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Bedadala/Reohr combination by using a machine learning model to optimize the relocation based on microservices, as taught by Gazier.  One of ordinary skill in the art would have been motivated to make this modification because the methods will assist in improving cost optimization for the workload. (Gazier: Paragraph [0050]).

However, the Bedadala/Reohr/Gazier combination does not appear to teach:
generating, by the system, a second portion of the machine learning model to optimize the relocation of the data based further on the performance data of the at least one data center.
	
	However, in the same field of endeavor, Tang teaches:
generating, by the system, a second portion of the machine learning model to optimize the relocation of the data based further on the performance data of the at least one data center (Tang: Paragraph [0049], “In this way, historical data that leads to a large workload difference may be removed from training data. By training the workload model 230 with historical data that leads to gradual workload changes, the obtained workload model 230 can reflect gradual changes between the job and the future workload. Therefore, it may be ensured when the workload model 230 performs prediction, the obtained future workload will not fluctuate sharply. Further, it may be ensured the processing system 100 will not repeatedly start new processing resources and stop existing processing resources, and also the overall performance of the processing system 100 may be improved”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the Bedadala/Reohr/Gazier combination by using a machine learning model to optimize the relocation of the data, as taught by Tang.  One of ordinary skill in the art would have been motivated to make this modification because the methods will improve the overall performance of the processing system while preventing repeatedly starting and stopping services. (Tang: Paragraph [0049]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bedadala in view of Reohr in view of Gazier and further in view of Liu.

Regarding claim 12, the Bedadala/Reohr/Gazier combination teaches all of the elements of claim 9.  However, the combination does not appear to teach:
wherein the data management component further implements the modification to generate a modified data recovery scheme, and wherein the system further comprises: 
an assessment component that analyzes the modified data recovery scheme to determine whether the modified data recovery scheme is predicted to achieve improved performance data and meet the data recovery requirement in comparison to the data recovery scheme.

However, in the same field of endeavor, Liu teaches:
wherein the data management component further implements the modification to generate a modified data recovery scheme, and wherein the system further comprises: 
an assessment component that analyzes the modified data recovery scheme to determine whether the modified data recovery scheme is predicted to achieve improved performance data and meet the data recovery requirement in comparison to the data recovery scheme (Liu: Paragraph [0072], “Once the first server is selected, the task scheduler module 540 allocates the task to the first server from the set of replica servers. Further, the task scheduler module 540 sends a work time estimation request to the working time estimation module 520 of the first server, as shown at 632. The working time estimation module 520 determines an estimated time for completing the task and returns the estimated time to the task scheduler, as shown at 634. The working time estimation module 520 may determine the estimate based on one or more techniques, such as a number of lines of code associated with the task, amount of memory associated with the task, or any other parameters associated with the task”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by the Bedadala/Reohr/Gazier combination by analyzing modified recovery to determine if there will improved performance and that it will meet the data recovery requirement, as taught by Liu.  One of ordinary skill in the art would have been motivated to make this modification because the user will notice an improved performance such as lower latency and reduced time between failures. (Liu: Paragraph [0059]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bedadala in view of Reohr in view of Gazier in view of Tang and further in view of Liu.

Regarding Claim 16, the Bedadala/Reohr/Gazier/Tang combination teaches all of the elements of claim 15.  However, the combination does not appear to teach:
wherein the modification generates a modified data recovery scheme, and wherein the computer-implemented method further comprises: 
analyzing, by the system, the modified data recovery scheme to determine whether the modified data recovery scheme is predicted to achieve improved performance data and meet the data recovery requirement in comparison to the data recovery scheme.

However, in the same field of endeavor, Liu teaches:
wherein the modification generates a modified data recovery scheme, and wherein the computer-implemented method further comprises: 
analyzing, by the system, the modified data recovery scheme to determine whether the modified data recovery scheme is predicted to achieve improved performance data and meet the data recovery requirement in comparison to the data recovery scheme (Liu: Paragraph [0072], “Once the first server is selected, the task scheduler module 540 allocates the task to the first server from the set of replica servers. Further, the task scheduler module 540 sends a work time estimation request to the working time estimation module 520 of the first server, as shown at 632. The working time estimation module 520 determines an estimated time for completing the task and returns the estimated time to the task scheduler, as shown at 634. The working time estimation module 520 may determine the estimate based on one or more techniques, such as a number of lines of code associated with the task, amount of memory associated with the task, or any other parameters associated with the task”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by the Bedadala/Reohr/Gazier/Tang combination by analyzing modified recovery to determine if there will improved performance and that it will meet the data recovery requirement, as taught by Liu.  One of ordinary skill in the art would have been motivated to make this modification because the user will notice an improved performance such as lower latency and reduced time between failures. (Liu: Paragraph [0059]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Reohr in view of Gazier in view of Tang and further in view of Liu.

Regarding claim 21, the Reohr/Gazier/Tang combination teaches all of the elements of claim 20 and further teaches:
wherein the modifying is based on the machine learning model (Gazier: Paragraph [0050], “Optionally, the performance monitoring of various different instances of each function /workload is recorded in a database. Analytics are applied to this database to determine absent or excessive constraints, adjust microservice to resource requirement estimates, and adapt the cost optimization model to reflect reality better”) and the second machine learning model to generate a modified data recovery scheme (Tang: Paragraph [0049], “In this way, historical data that leads to a large workload difference may be removed from training data. By training the workload model 230 with historical data that leads to gradual workload changes, the obtained workload model 230 can reflect gradual changes between the job and the future workload. Therefore, it may be ensured when the workload model 230 performs prediction, the obtained future workload will not fluctuate sharply. Further, it may be ensured the processing system 100 will not repeatedly start new processing resources and stop existing processing resources, and also the overall performance of the processing system 100 may be improved”), and wherein the computer-implemented method further comprises: 

However, the combination does not appear to teach:
analyzing, by the system, the modified data recovery scheme to determine whether the modified data recovery scheme is predicted to improve the performance data and meet the data recovery requirement in comparison to the data recovery scheme.

However, in the same field of endeavor, Liu teaches: 
analyzing, by the system, the modified data recovery scheme to determine whether the modified data recovery scheme is predicted to improve the performance data and meet the data recovery requirement in comparison to the data recovery scheme (Liu: Paragraph [0072], “Once the first server is selected, the task scheduler module 540 allocates the task to the first server from the set of replica servers. Further, the task scheduler module 540 sends a work time estimation request to the working time estimation module 520 of the first server, as shown at 632. The working time estimation module 520 determines an estimated time for completing the task and returns the estimated time to the task scheduler, as shown at 634. The working time estimation module 520 may determine the estimate based on one or more techniques, such as a number of lines of code associated with the task, amount of memory associated with the task, or any other parameters associated with the task”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by the Reohr/Gazier/Tang combination by analyzing modified recovery to determine if there will improved performance and that it will meet the data recovery requirement, as taught by Liu.  One of ordinary skill in the art would have been motivated to make this modification because the user will notice an improved performance such as lower latency and reduced time between failures. (Liu: Paragraph [0059]).

Response to Arguments
Applicant's arguments, see pages 9-18, filed 03/22/2022, with respect to the 102/103 rejections, have been fully considered but they are not persuasive. In particular, after further analysis of the amendments in light of the arguments presented, the Examiner has held the rejections under the previously cited art. The rejections of Claims 7-12 and 17-21 hold the same references and mapping, despite having newly amended elements. Claims 1-6, 13-16, and 22-25 hold the same references cited and were not amended. The argument presented by the Applicant regarding "geographical" distance not being equivalent to "network distance" is not persuasive.  In particular, Reohr states that "network distance" is distance in physicals units such as "kilometers" (Paragraph [0026]) which is being interpreted as a geographical locational difference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Below is a brief description of the pertinent, but not relied upon art. (US 20220141130 A1, US 20140098685 A1, US 20030065762 A1, US 20200125453 A1).
US 20220141130 A1: The VCN manager 150 may select different remote servers 130 (i.e., mobility anchors) for a number of other reasons. For example, when a remote server requires maintenance or suffers a failure, the VCN manager 150 may select a different remote server 130. The VCN manager 150 may select a different remote server 130 based on bit miles, latency, and throughput concerns. The VCN manager 150 may maintain a first virtual network 30 with a previously selected remote server 130 after establishing a second virtual network 30 with a newly selected remote server 130 (i.e., maintain two separate virtual networks 30) to maintain mobility for a period of time prior to terminating the first virtual network 30. That is, mobility anchors may deprecate for a period of time prior to termination. The VCN manager 150 may select the remote server 130 (i.e., the mobility anchor) based on services supported by the remote server 130. That is, not all remote servers 130 may support all services. Some geographical locations may include multiple remote servers 130 and each remote server 130 may support a different set of services with some or no overlap. Thus, the VCN manager 150 may select remote servers 130 even with the same geographical location for certain services or for other purposes such as load balancing, maintenance, etc.
US 20140098685 A1: When an edge server set is changed (e.g., a new edge server is added to the edge server set), this typically changes the network configuration that best serves the clients, as the best estimated achievable bit rate for at least some of clients may be improved by reassigning edge servers to those clients. A request from a client for given content is directed to a "best" content delivery node, wherein "best" could mean that the content is delivered quickest to the client. For example, an edge server may be selected if it can deliver content more quickly than an origin server. The edge server may be selected based on its geographical proximity to the requesting client. However, the edge server with the closest proximity does not guarantee the best performance, as network conditions (e.g., congestion, link quality, link bandwidth) can impede that nodes ability to serve content. Other performance metrics may be used to select the best content delivery node. For example, latency (such as may be determined by number of hops in a peer-to-peer network or queue backlogs at the nodes), link bandwidth, link bit-error rates, and/or some regional or global measure of network performance may be employed as a performance metric when assigning edge servers to serve particular clients. In a wireless network, step 202 may comprise selecting one or more of the wireless network nodes to function as edge servers.
US 20030065762 A1: The framework according to claim 1, wherein the at least one policy consideration includes at least one of: a geopolitical policy governing the selection of a server in the subscriber server network according to a geographical location of a requesting client; a load share policy governing the selection of a primary server from a server according to dynamic load information associated with the servers in the subscriber server network; a shedding policy governing a manner in which the load of a server in subscriber server network is to be shed to other servers in the subscriber server network; a partial failover policy governing the selection of a server in subscriber server network when at least one primary server in the subscriber server network fails to function; a failover policy governing the selection of a server at a next tier in a server hierarchy corresponding to a server group when servers in a previous tier fail to function; and a server designation policy defining a server in the server network as one of a monitored server and a managed server.
	US 20200125453 A1: The at least one processor may further generate a fifth command to re-route traffic from the distributed database to the new distributed database. For example, the fifth command may modify a weighted routing policy such that traffic to the database instance is directed to the new database instance. Thus, in some embodiments, re-routing may comprise assigning a lesser weight in a weighted routing scheme to the servers in the first geographic region and a greater weight to the servers in the second geographic region. For example, assigning the lesser weight may comprise assigning a weight of zero. Additionally or alternatively, assigning the greater weight may comprise assigning a plurality of weights of a second weighted routing scheme to the servers in the second geographic region where the weights sum to one.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,   can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/MATTHEW N PUTARAKSA/Examiner, Art Unit 2114                                                                                                                                                                                                        

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114